DocuSign Envelope ID: 099A21C6-3F E6-4198-B5C0-384DE7C3BE1F

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

HIMELDA MENDEZ, ON BEHALF OF
ALL OTHER PERSONS SIMILARLY
SITUATED,

 

Plaintiffs,

Case No.: 1:19-cv-08469-GBD

-against-

CHALK & VERMILION FINE ARTS, INC.,

 

Defendant.

 

CONSENT DECREE
l. This Consent Decree is entered into as of the Effective Date, as defined
below in Paragraph 10, by and between the following parties: Plaintiff, Himelda Mendez
(“Plaintiff”), and Defendant, Chalk & Vermilion Fine Arts, Inc. (“Defendant”). Plaintiff and

Defendant shall hereinafter be collectively referred to as, the “Parties” for the purposes and on

 

the terms specified herein.
RECITALS

2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and accommodations by any private entity that
owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §
12182(a); 28 C.F.R. § 36.201(a).

3. Plaintiff filed this lawsuit in the U.S. District Court for the Southern

District of New York entitled Himelda Mendez, on behalf of all other persons similarly situated
}

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

v. Chalk & Vermilion Fine Arts, Inc. (Docket No. 1:19-cv-08469-GBD) (the “Action”). The |
Plaintiff alleged that Defendant’s website: www.martinlawrence.com (the “Website”), is not
fully accessible to individuals with disabilities in violation of Title III of the Americans with
Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”), the
New York State Civil Rights Law (“NYSCRL”), and the New York City Human Rights Law |
(“NYCHRL”).

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other
wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not
admit any wrongdoing.

5. This Consent Decree resolves, settles, and compromises all issues

i
between the Parties in the Action.

 

6. This Consent Decree is entered into by the Plaintiff, individually.
JURISDICTION
7. Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of the Defendant’s physical location, thus
rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);
12182(a). Defendant denies that its Website is a public accommodation or a place of public
accommodation or are otherwise subject to Title III of the ADA.

8. This Court has jurisdiction over this action under 28 U.S.C. § 1331,
and 42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent

Decree venue is appropriate.

 

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

AGREED RESOLUTION
9. Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties |
hereby AGREE to the following:
DEFINITIONS
10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.
11. Reasonable Efforts means, with respect to a given goal or obligation,
the efforts that a reasonable person or entity in Defendant's position would use to achieve

that goal or obligation. Any disagreement by the Parties as to whether Defendant has used

 

Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute
resolution procedures set forth in paragraphs 16 through 22 of this Consent Decree.
Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts
whose cost, difficulty or impact on Defendant’s Website could constitute an undue burden, as
defined in Title HI of the ADA but as applied solely to Defendant’s Website - as though they
are collectively a standalone business entity, or which could result in a fundamental
alteration in the manner in which Defendant operates its Website - or the primary functions
related thereto, or which could result in a loss of revenue or traffic on its Website related
operations.

TERM

 

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

12. The term of this Consent Decree shall commence as of the Effective
Date and remain in effect for the earlier of: (1) twenty-four (24) months from the Effective

Date; or (2) the date, if any, that the regulations are adopted in the Department of Justice’s

 

anticipated proposed regulations for websites under Title III of the ADA.
GENERAL NONDISCRIMINATION REQUIREMENTS |
13. Pursuant to the terms of this Consent Decree, Defendant: ,
a. Shall not deny persons with a disability (as defined under the
ADA), including the Plaintiff, the opportunity to participate in and
benefit from the goods, services, privileges, advantages, and
accommodations through the Website as set forth herein. 42 U.S.C.
§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);
b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including the Plaintiff, an equal
opportunity to participate in or benefit from the goods, services,

privileges, advantages, and accommodations provided through the

 

Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28
C.F.R. § 36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including the Plaintiff, are not
excluded, denied services, segregated, or otherwise treated
differently because of the absence of auxiliary aids and services,
through the Website as set forth herein. 42 U.S.C. §
12182(b)(2)(A) (iii); 28 C.F.R. § 36.303.

COMPLIANCE WITH TITLE III OF THE ADA
4

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

14. Web Accessibility Conformance Timeline: Defendant shall ensure full
and equal enjoyment of the goods, services, privileges, advantages, and accommodations |

provided by and through the Website according to the following timeline and requirements

 

provided that the following dates will be extended in the instance that the Department of |

Justice releases regulations for websites under Title III of the ADA while this Consent |

Decree is in effect and which contain compliance dates and/or deadlines further in the future
than the dates set forth herein:

a. Within twenty-four (24) months of the Effective Date, the

Defendant shall ensure that the Website, if in existence,

substantially conforms to the Web Content Accessibility Guidelines

2.0 Level A and AA Success Criteria ("WCAG 2.0 AA") in such a

manner so that the Website will be accessible to persons with

disabilities as set forth in Paragraph 20 below.

 

b. Defendant shall not be responsible for ensuring that third party
content or plug-ins whose coding is not solely controlled by
Defendant but are otherwise located on the Website or linked to
from the Website, are accessible or otherwise conform to WCAG
2.0 AA.
SPECIFIC RELIEF TO PLAINTIFF

15. Specific Relief: The Plaintiff and the Defendant have agreed to settle
all matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,
relating to any alleged inaccessibility of the Website through a separate agreement (the

“Settlement Agreement”) which is not incorporated into this Consent Decree.

PROCEDURES IN THE EVENT OF DISPUTES
5

 
DocuSign Envelope ID: 099A21C6-3FE6-4198-B5C0-384DE7C3BE1F

16. The procedures set forth in Paragraphs 17 through 19 must be
exhausted in the event that (i) Plaintiff alleges that Defendant has failed to meet its
obligations pursuant to this Consent Decree or (ii) Defendant alleges that there is a criteria of
WCAG 2.0 AA with which it cannot substantially comply as set forth herein. There will be
no breach of this Consent Decree by Defendant in connection with such allegations until the
following procedures have been exhausted.

17. ‘If a party believes that the other party hereto has not complied in all if
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: (i) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (iii) a statement of the
remedial action sought by the initiating party; and (iv) a reasonably detailed statement of the

specific facts, circumstances and legal argument supporting the position of the initiating

 

party. Plaintiff will notify Defendant in writing after the dates for compliance set forth herein :
if Plaintiff believes that the Website is in any way not compliant with this Consent Decree.
Defendant will notify Plaintiff in writing if it believes there is a criteria of this Consent
Decree with which it cannot substantially comply hereunder. All notifications must include
reasonable detail and shall be made in the manner set forth in Paragraph 22.

18. Within sixty (60) days of either Party receiving notice as described in
Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days
of receipt of the response, the Parties will meet by telephone, or in person, in an attempt to
informally resolve the issue.

19. ‘If the issue remains unresolved within thirty (30) days of the meeting

referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select
6

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

an expert and the two experts will mutually select an independent accessibility consultant |
with substantial experience in accessible website design who will evaluate the particular
item(s) raised based on whether a person, who has a disability and uses screen reader
software and has average screen reader competency (“person with a Visual Impairment who
has average screen reader competency”), can adequately utilize the Website.

20. There will be no breach of this Consent Decree unless (a) the |
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using
a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in |
combination with one of the following browsers (in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than ninety (90) days of receiving the accessibility consultant’s opinion. If
the accessibility consultant believes that a reasonable time using Reasonable Efforts to
remedy the items found not to be usable is longer than ninety (90) days, then the Parties may
agree on a longer time period without leave of Court so long as the extension is documented
in writing and executed by the Parties to this Agreement or their respective counsel. If the
accessibility consultant finds that a particular item found not to be usable cannot be remedied
using Reasonable Efforts, Defendant shall not be obligated to remedy that item.

21. Any of the time periods set forth in Paragraphs 17 through 19 may be

extended by mutual agreement of the Parties.

 

22. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

 

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

For PLAINTIFF:

For DEFENDANT:

MODIFICATION

23. No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.
ENFORCEMENT AND OTHER PROVISIONS

24. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

25. This Consent Decree contains the entire agreement of the Plaintiff and
the Defendant concerning the subject matter described in Paragraph 3, other than the terms of
the Settlement Agreement, and no other statement, promise, or agreement, either written or
oral, made by any party or agent of any party, that is not contained in this Consent Decree,

and concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

26. If any provision of this Consent Decree is determined to be invalid,

I
unenforceable, or otherwise contrary to applicable law, such provision shall be deemed
|
|

Bradley G. Marks, Esq.

The Marks Law Firm, P.C.

175 Varick Street, 3" Floor
New York, New York 10014
Email: brad(@markslawpc.com
Phone: 646-770-3775

Joseph J. DiPalma, Esq.

JACKSON LEWIS P.C.

44 South Broadway, 14th Floor
White Plains, New York 10601

Tel: (914) 872-6920

Joseph. DiPalma@jacksonlewis.com

 

 

restated to reflect as nearly as possible and to the fullest extent permitted by applicable law

its original intent and shall not, in any event, affect any other provisions, all of which shall

remain valid and enforceable to the fullest extent permitted by applicable law.

8
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

27. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by
the ADA, indicating those who utilize a screen reader to access the Website, which disabled
persons shall constitute third-party beneficiaries to this Consent Decree.

28. The signatories represent that they have the authority to bind the
respective parties, Plaintiff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

29. | Consent Decree has been carefully read by each of the Parties, and its
contents are known and understood by each of the Parties. This Consent Decree is signed
freely by each party executing it. The Parties each had an opportunity to consult with their
counsel prior to executing the Consent Decree.

HIMELDA MENDEZ

1/16/2020 DocuSigned by:

Dated: By: Himelon, Miro
“HiferMaektehdez

 

CHALK & VERMILION FINE ARTS,
INC.

Dated: f [ { 7 26 RO By: ease byO

 

 

Its: Presiden b

APPROVED AS TO FORM AND CONTENT:
THE MARKS FIRM, P.C.

 

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

Dated: 1/16/2020 By:
Bradly G. Marks, Esq.
175 Varick Street, 3°? Floor
New York, New York 10014
Email: brad@markslawpc.com
Phone: 646-770-3775

 

JACKSON LEWIS, P.C.
1/17/2020 Soph
Dated: By: SS

 

Joseph J. DiPalma, Esq.

44 South Broadway, 14" Floor

White Plains, NY 10601

Email: joseph.dipalma@jacksonlewis.com
Phone: 914-872-6920

 

10

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F i

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

THE COURT, HAVING CONSIDERED the pleadings, law, underlying

 

facts and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has personal jurisdiction over Plaintiff and Defendant for the
purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;

 

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

5) The Plaintiff is acting as a private attorney general in bringing this lawsuit and
enforcing the ADA; and

6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been
alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in the
Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

 

oT DONE AND ORDERED in Chambers at &

  

Q CC 7 4

UNITED STATES DISTRICT JUDGE

 

cc: Counsel of record via CM/ECF

ll

 
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

 

N
~_
DocuSign Envelope ID: D99A21C6-3FE6-4198-B5C0-384DE7C3BE1F

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying

facts and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has personal jurisdiction over Plaintiff and Defendant for the
purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

 

pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;
5) The Plaintiff is acting as a private attorney general in bringing this lawsuit and |;
enforcing the ADA; and
6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been
alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in the
Complaint.
NOW THEREFORE, the Court approves the Consent Decree and in doing so |

specifically adopts it and makes it an Order of the Court.

 

a DONE AND ORDERED in Chambers at &

a AAD ge FOS Dox, pile
oNtfED ate DISTRICT JUDGE

 

 

cc: Counsel of record via CM/ECF

1]

 
